      Case 1:20-cr-00701-JGK Document 1 Filed 05/11/20 Page 1 of 11



Approved: ________________________________
          SAMUEL P. ROTHSCHILD
          Assistant United States Attorney

Before:    THE HONORABLE GABRIEL W. GORENSTEIN
           United States Magistrate Judge

                                                     20 MAG 4932
           Southern District of New York

- - - - - - - - - - - - - - - x
                              :
UNITED STATES OF AMERICA      :        SEALED COMPLAINT
                              :        Violations of
     - v. –                   :        18 U.S.C. §§ 924, 1951, and 2
                              :
TYREEK JAMES, and             :
OMARI WILLIAMS,               :
                              :        COUNTY OF OFFENSE:
                Defendants.   :        New York
                              :
- - - - - - - - - - - - - - - x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          ANGELO TESSITORE, being duly sworn, deposes and says
that he is a Detective with the Bureau of Alcohol, Tobacco,
Firearms and Explosives (“ATF”) / New York City Police Department
(“NYPD”) Joint Robbery Task Force, and charges as follows:

                              COUNT ONE
                   (Hobbs Act Robbery Conspiracy)

          1.   From on or about August 3, 2019 up to and including
on or about August 17, 2019, in the Southern District of New York
and elsewhere, TYREEK JAMES and OMARI WILLIAMS, the defendants,
and others known and unknown, willfully and knowingly did combine,
conspire, confederate, and agree, together and with each other, to
commit robbery, as that term is defined in Title 18, United States
Code, Section 1951(b)(1), and would and did thereby obstruct,
delay, and affect commerce and the movement of articles and
commodities in commerce, as that term is defined in Title 18,
United States Code, Section 1951(b)(3).

          (Title 18, United States Code, Section 1951(a).)
      Case 1:20-cr-00701-JGK Document 1 Filed 05/11/20 Page 2 of 11



                              COUNT TWO
                         (Hobbs Act Robbery)

          2.   On or about August 3, 2019, in the Southern District
of New York and elsewhere, TYREEK JAMES and OMARI WILLIAMS, the
defendants, did knowingly commit robbery, as that term is defined
in Title 18, United States Code, Section 1951(b)(1), and did
thereby obstruct, delay, and affect commerce and the movement of
articles and commodities in commerce, as that term is defined in
Title 18, United States Code, Section 1951(b)(3), to wit, JAMES
and WILLIAMS wielded a gun and robbed a parking garage on East
13th Street in New York, New York, taking cash, an employee’s
cellphone, and a car that was parked in the garage.

     (Title 18, United States Code, Sections 1951(a) and 2.)

                             COUNT THREE
                         (Hobbs Act Robbery)

          3.   On or about August 16, 2019, in the Southern
District of New York and elsewhere, TYREEK JAMES and OMARI
WILLIAMS, the defendants, did knowingly commit robbery, as that
term is defined in Title 18, United States Code, Section
1951(b)(1), and did thereby obstruct, delay, and affect commerce
and the movement of articles and commodities in commerce, as that
term is defined in Title 18, United States Code, Section
1951(b)(3), to wit, JAMES and WILLIAMS wielded a knife and robbed
a parking garage on West 59th Street in New York, New York, taking
cash, an employee’s cellphone, and a car that was parked in the
garage.

     (Title 18, United States Code, Sections 1951(a) and 2.)

                              COUNT FOUR
                         (Hobbs Act Robbery)

          4.   On or about August 17, 2019, in the Southern
District of New York and elsewhere, TYREEK JAMES and OMARI
WILLIAMS, the defendants, did knowingly commit robbery, as that
term is defined in Title 18, United States Code, Section
1951(b)(1), and did thereby obstruct, delay, and affect commerce
and the movement of articles and commodities in commerce, as that
term is defined in Title 18, United States Code, Section
1951(b)(3), to wit, JAMES and WILLIAMS wielded a knife and robbed
a parking garage on East 63rd Street in New York, New York, taking
cash and an employee’s wallet and cellphone.

     (Title 18, United States Code, Sections 1951(a) and 2.)


                                   2
      Case 1:20-cr-00701-JGK Document 1 Filed 05/11/20 Page 3 of 11



                            COUNT FIVE
  (Brandishing a Firearm in Furtherance of a Crime of Violence)

          5.   On or about August 3, 2019, in the Southern District
of New York and elsewhere, TYREEK JAMES and OMARI WILLIAMS, the
defendants, during and in relation to a crime of violence for which
they may be prosecuted in a court of the United States, namely,
the Hobbs Act robbery charged in Count Two of this Complaint,
knowingly did use and carry a firearm, and, in furtherance of such
crime, did possess a firearm, and did aid and abet the use,
carrying, and possession of a firearm, which was brandished as
part of the offense charged in Count Two of this Complaint.

  (Title 18, United States Code, Sections 924(c)(1)(A)(i), (ii)
                             and 2.)

          The bases for my knowledge and for the foregoing charges
are, in part, as follows:

          6.   I am a Detective with the ATF/NYPD Joint Robbery
Task Force, and I have been personally involved in this
investigation. This affidavit is based on my investigation, my
conversations with other law enforcement agents and other
individuals, and my examination of reports and records. Because
this affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

          7.   Based on talking to law enforcement officers and
reviewing materials they provided, I learned the following:

               a.   On or about Saturday, August 3, 2019 at
approximately 11:38 p.m., two black men asked to be buzzed into a
parking garage on East 13th Street in New York, New York (“Parking
Garage-1”). An employee of Parking Garage-1 (“Employee-1”) buzzed
them in and exited his booth to assist them.       One of the men
displayed a silver handgun and ordered Employee-1 back to his
booth.

               b.   The men took cash from Employee-1’s register
and Employee-1’s cellphone, and fled in a gray, two-door, 2018
Porsche 911 with a particular New York license plate number (the
“Stolen Porsche”), which was parked in Parking Garage-1 with the
keys inside.



                                   3
      Case 1:20-cr-00701-JGK Document 1 Filed 05/11/20 Page 4 of 11



          8.   Based on reviewing license plate reader information
in a law enforcement database, I learned the following:

               a.   On or about August 3, 2019 at approximately
11:58 p.m. (i.e., approximately 20 minutes after the Parking
Garage-1 robbery), the Stolen Porsche was traveling north on the
FDR Drive in New York, New York. 1

               b.   On or about Sunday, August 4, 2019 at
approximately 12:29 a.m. (i.e., approximately 50 minutes after the
Parking Garage-1 robbery), the Stolen Porsche was traveling across
the George Washington Bridge from New York to New Jersey.

          9.   Based on viewing footage from a pole camera, I
learned that on or about August 4, 2019 (i.e., the day after the
Stolen Porsche was stolen), in Schenectady, New York, a car
matching the description of the Stolen Porsche pulled up and parked
and two black men exited the car—one out of the driver’s seat and
the other out of the passenger seat. A few minutes later, those
same men reentered that car and drove away.

          10. Based on my training and experience, I know that a
common route for driving from East 13th Street in New York, New
York to Schenectady, New York would involve driving north on the
FDR Drive in New York, New York and traveling across the George
Washington Bridge from New York to New Jersey.

          11. Based on talking to law enforcement officers and
reviewing materials they provided, I learned the following:

               a.   On or about Monday, August 5, 2019, a man
entered a grocery store in Schenectady, New York (the “Grocery
Store”), wielding a silver handgun. He ordered everyone to get on
the ground, and instructed one of the employees to get up and give
him money and cigarettes. After the robber left with the cash and



1    Based on reviewing license plate reader information in a law
enforcement database, I know that, on or about August 3, 2019 at
approximately 11:53 p.m. (i.e., approximately 15 minutes after the
Parking Garage-1 robbery), the Stolen Porsche was traveling
Brooklyn-bound over the Brooklyn Bridge, and, at approximately
11:55 p.m., the Stolen Porsche was traveling Manhattan-bound over
the Brooklyn Bridge.    This indicates that, after stealing the
Stolen Porsche in Manhattan, the robbers took the car into Brooklyn
and, two minutes later, took it back into Manhattan to proceed
north on the FDR Drive.


                                   4
      Case 1:20-cr-00701-JGK Document 1 Filed 05/11/20 Page 5 of 11



cigarettes, the employee looked out the window of the Grocery Store
and saw a dark, two-door sports car driving away.

                b.   On or about August 5, 2019, after the Grocery
Store was robbed, law enforcement officers located the Stolen
Porsche in the vicinity of the Southgate Apartments in Schenectady,
New York. Law enforcement officers looked up the license plate
number of the Stolen Porsche, discovered that it was stolen, and
took possession of it.

               c.    On or about Thursday, August 8, 2019 at
approximately 12:55 p.m., two black men entered a barbershop in
Albany, New York (the “Barbershop”), and one of them was wielding
a silver handgun. The two men demanded money and property from
the employees and customers in the Barbershop, and they took, among
other things, the keys to a Mercedes Benz that belonged to one of
the customers in the Barbershop (the “Stolen Mercedes”).

               d.   Based on license plate reader information in
a law enforcement database, law enforcement officers learned that
the Stolen Mercedes was in Schenectady, New York by at least
approximately 1:22 p.m. on August 8, 2019 (i.e., roughly half an
hour after the Barbershop was robbed).

               e.   Based on my training and experience, I know
that one can drive from Albany, New York to Schenectady, New York
in roughly half an hour.

               f.   Based on GPS tracking information provided by
Mercedes, law enforcement officers learned that the Stolen
Mercedes was near 43 Division Street, Schenectady, New York (“43
Division Street”).

               g.   At approximately 2:02 p.m. on August 8, 2019,
law enforcement officers went to 43 Division Street and observed
the Stolen Mercedes parked in the rear of the property.

               h.   Law enforcement officers called the occupants
out of 43 Division Street. Two of the men who exited 43 Division
Street matched the description of the suspects of the Barbershop
robbery.   Those two individuals were taken into custody and
fingerprinted. One was TYREEK JAMES, the defendant, and the other
was OMARI WILLIAMS, the defendant.

               i.   One of the occupants who exited 43 Division
Street (“Resident-1”) said that s/he resides there and provided
law enforcement officers written consent to search the premises
under Resident-1’s control—namely, the first floor and basement of


                                   5
      Case 1:20-cr-00701-JGK Document 1 Filed 05/11/20 Page 6 of 11



43 Division Street. Additionally, officers obtained a warrant to
search 43 Division Street.    Officers recovered the keys to the
Stolen Mercedes in 43 Division Street.

               j.    Another of the individuals who exited 43
Division Street and who resides there (“Resident-2”) also spoke to
law enforcement officers. Officers showed Resident-2 images from
the August 4, 2019 pole camera footage described above in
paragraph 9. Resident-2 stated, in sum and substance, that, among
other things, s/he recognized: (1) the car as a car that previously
had been parked in front of Resident-2’s residence; (2) one of the
two men as his cousin, “Tyreek”; and (3) the other man as Tyreek’s
friend “Kay.”    Officers showed Resident-2 a picture of OMARI
WILLIAMS, the defendant, from a law enforcement database.
Resident-2 identified that picture as Tyreek’s friend Kay.
Resident-2 further stated, in sum and substance, that Tyreek had
introduced Kay to Resident-2 when Tyreek and Kay had come up from
New York City earlier in the week.

               k.   On or about August 14, 2019, JAMES and
WILLIAMS were released from custody on their own recognizance.

          12. Based on talking to law enforcement officers and
reviewing materials they provided, I learned the following:

               a.   On or about Friday, August 16, 2019 (i.e.,
approximately two days after TYREEK JAMES and OMARI WILLIAMS, the
defendants, were released from custody on their own recognizance)
at approximately 12:15 a.m., two black men entered a parking garage
on West 59th Street in New York, New York (“Parking Garage-2”) and
asked an employee of Parking Garage-2 (“Employee-2”) whether they
could use the restroom.

               b.    Before Employee-2 could answer, one of the men
displayed a knife and demanded money. The men took cash, Employee-
2’s cellphone, and keys to a black 2011 Audi A8 with a particular
New Jersey license plate number (the “Stolen Audi”), and fled in
the Stolen Audi.

          13. Based on reviewing footage from a surveillance
camera across the street from Parking Garage-2, I learned that
approximately seven minutes before the Parking Garage-2 robbery,
two men were walking in the vicinity. Both men are black and one
is taller than the other. The taller man was wearing, among other
things, a white short-sleeve shirt, athletic pants that are mostly
black except for a white stripe on the side of the thighs, and
white sneakers. The shorter man was wearing, among other things,
sneakers that were mostly dark with white soles.


                                   6
      Case 1:20-cr-00701-JGK Document 1 Filed 05/11/20 Page 7 of 11



          14. Based on reviewing records from law enforcement
databases, I learned that TYREEK JAMES, the defendant, is taller
than OMARI WILLIAMS, the defendant.

          15. Based on talking to law enforcement officers and
reviewing materials they provided, I learned the following:

               a.   On or about Saturday, August 17, 2019 at
approximately 11:00 p.m., two black men entered a parking garage
on East 63rd Street in New York, New York (“Parking Garage-3”).
One of the men displayed a knife to an employee of Parking Garage-
3 (“Employee-3”), and the men demanded money.

               b.   The   men   took  Employee-3’s   wallet           and
cellphone, and cash that belonged to Parking Garage-3.

          16. Based on reviewing footage from a surveillance
camera next door to Parking Garage-3, I learned the following:

               a.   Approximately five minutes before the Parking
Garage-3 robbery, and immediately after the Parking Garage-3
robbery, two men were walking in the vicinity.

                b.  In the footage from before the robbery, one of
the men was wearing, among other things, a white short-sleeve
shirt, athletic pants that are mostly black except for a white
stripe on the side of the thighs, and white sneakers (i.e., what
appears to be the same outfit that the taller man was wearing in
the surveillance footage from the vicinity of the Parking Garage-
2 robbery). He was also holding what appears to be a gray shirt.
In the footage from after the robbery, that man was wearing, among
other things, a gray short-sleeve shirt, athletic pants that are
mostly black except for a white stripe on side of the thighs, and
white sneakers.

               c.   In the footage from both before and after the
Parking Garage-3 robbery, the other man was wearing, among other
things, a red shirt with white markings on the back and the left
shoulder and sneakers that were mostly dark with white soles (i.e.,
what appear to be the same sneakers that the shorter man was
wearing in the surveillance footage from the vicinity of the
Parking Garage-2 robbery).

          17. Based on reviewing surveillance footage and audio
from a cellphone store in Schenectady, New York (the “Cellphone
Store”), I learned the following:




                                   7
      Case 1:20-cr-00701-JGK Document 1 Filed 05/11/20 Page 8 of 11



               a.   On or about August 18, 2019 (i.e., the day
after Parking Garage-3 was robbed, and two days after the Stolen
Audi was stolen), a dark Audi parked near the Cellphone Store, two
men exited the Audi and walked toward the store.     Both men are
black and one is taller than the other.

               b.   The taller man was wearing, among other
things, a gray short-sleeve shirt, athletic pants that are mostly
black except for a white stripe on the side of the thighs, and
white sneakers (i.e., what appear to be the same pants and sneakers
that the taller man was wearing in the surveillance footage from
the vicinity of the Parking Garage-2 robbery, and what appear to
be the same shirt, pants, and sneakers that one of the men was
wearing in the surveillance footage from the vicinity of the
Parking Garage-3 robbery).

               c.   The shorter man was wearing, among other
things, a red shirt with white markings on the back and the left
shoulder and sneakers that were mostly dark with white soles (i.e.,
what appear to be the same sneakers that the shorter man was
wearing in the surveillance footage from the vicinity of the
Parking Garage-2 robbery, and what appear to be the same shirt and
sneakers that one of the men was wearing in the surveillance
footage from the vicinity of the Parking Garage-3 robbery).

               d.   The taller man entered the Cellphone Store,
and the shorter man waited outside.     While the taller man was
talking to the employee, the shorter man briefly entered the
Cellphone Store, and then the taller man and the shorter man both
exited the Cellphone Store without engaging in any transaction.

               e.   The next day, on or about August 19, 2019, two
black men entered the Cellphone Store. One was taller than the
other.   The shorter man went behind the counter and wielded a
hammer and a knife. The employee behind the counter (“Employee-
4”) told the shorter man that he could not be behind the counter.
The shorter man took a box cutter that was sitting behind the
counter, and then the shorter man and the taller man exited the
Cellphone Store.

          18. Based on talking to law enforcement officers and
reviewing materials they provided, I learned the following:

               a.    On or about August 21, 2019, law enforcement
officers, who were told to be on the lookout for the Stolen Audi,
located the Stolen Audi in the vicinity of the Southgate Apartments
in Schenectady, New York. Law enforcement officers attempted a
traffic stop with two individuals inside the Stolen Audi. After


                                   8
      Case 1:20-cr-00701-JGK Document 1 Filed 05/11/20 Page 9 of 11



a brief car chase, the two individuals fled on foot and were
apprehended by law enforcement officers.

                b.  The individuals who were apprehended were
fingerprinted and identified as TYREEK JAMES and OMARI WILLIAMS,
the defendants.

               c.   Employee-4 identified WILLIAMS in an array of
six photos. Employee-4 stated, in sum and substance, that WILLIAMS
“was the shorter more aggressive male” and that WILLIAMS was in
the Cellphone Store the day before the robbery as well as the day
of the robbery.    When shown a different array of six photos,
Employee-4 stated, in sum and substance, that, while he was not
certain, he believed the photo of JAMES “was the other male, the
taller one.”

          19. Based on talking to law enforcement officers and
reviewing materials they provided, I learned that, when TYREEK
JAMES, the defendant, was taken into custody on August 8, 2019, he
had in his possession a particular cellphone (“Cellphone-1”), and,
when JAMES was released from custody on August 14, 2019, law
enforcement retained Cellphone-1.

          20. Based on reviewing surveillance footage and audio
from the Cellphone Store, I learned that the taller man who entered
the Cellphone Store on or about August 18, 2019, as discussed above
in paragraph 17, told the employee behind the counter that he lost
his phone, which was subscribed to in his mother’s name, (“Name-
1”). To identify the phone, the taller man provided the employee
with a particular phone number (“Phone Number-1”).

          21. Based on reviewing information from Cellphone-1’s
service provider, I learned that Phone Number-1 is the call number
assigned to Cellphone-1, and that Cellphone-1 is subscribed to
Name-1.

          22. Based on historical location information for the
cellphone assigned Phone Number-1 received in response to a
judicially authorized search warrant, I learned the following:

               a.   On or about August 3, 2019 at approximately
10:45 p.m. (i.e., roughly 53 minutes before the Parking Garage-1
robbery), Phone Number-1 contacted a cellphone tower in lower
Manhattan, relatively near Parking Garage-1. By contrast, on each
occasion that Phone Number-1 contacted a cellphone tower earlier
in the day on or about August 3, 2019, the cellphone tower was in
Brooklyn.



                                   9
      Case 1:20-cr-00701-JGK Document 1 Filed 05/11/20 Page 10 of 11



               b.   On or about August 4, 2019 at approximately
2:29 a.m., 3:10 a.m., and 3:59 a.m., Phone Number-1 contacted
cellphone towers in the vicinity of Walden, New York; Hudson, New
York; and Rotterdam, New York, respectively. 2

          23. Based on my training and experience, I know that a
common route for driving from East 13th Street, New York, New York
to Schenectady, New York would involve driving north on a highway
that would bring the driver in the vicinity of Walden, New York;
Hudson, New York; and Rotterdam, New York.

          24. Based on reviewing material on Cellphone-1 in
accordance with a judicially authorized search warrant, I learned
the following:

               a.   Cellphone-1 contains a roughly 39-second video
that was recorded on or about August 4, 2019 at approximately 2:05
a.m. (i.e., approximately 2.5 hours after the Parking Garage-1
robbery) (“Video-1”). Video-1 appears to have been recorded by
OMARI WILLIAMS, the defendant, who films himself sitting in the
passenger seat of a moving vehicle, talking about the fact that he
is in a “Porsche 911.” Video-1 shows TYREEK JAMES, the defendant,
in the driver seat. Video-1 depicts part of the car’s dashboard
and shows that the car’s steering wheel has the Porsche logo.

               b.   Cellphone-1 contains a roughly 30-second video
that was recorded on or about August 4, 2019 at approximately 5:44
a.m. (i.e., approximately 6 hours after the Parking Garage-1
robbery) (“Video-2”). The person recording Video-2 talks but does
not film his face. Video-2 focuses on a key chain that includes,
among other things, the Porsche logo, a keyring attachment that
says “Manhattan Motorcars,” and a keyring attachment that says
“Fenway.” Video-2 also focuses on cash in the hand of the person
recording.



2    Based on historical location information for the cellphone
assigned Phone Number-1 received in response to a judicially
authorized search warrant, I know that on or about August 4, 2019
at approximately 12:47 a.m. (i.e., approximately one hour and nine
minutes after the Parking Garage-1 robbery), Phone Number-1
contacted a cellphone tower in the vicinity of Union City, New
Jersey, which is south of the George Washington Bridge.       This
indicates that, after crossing into New Jersey over the George
Washington Bridge, the robbers appear to have driven the Stolen
Porsche south before eventually heading back north up to
Schenectady, New York.


                                   10
      Case 1:20-cr-00701-JGK Document 1 Filed 05/11/20 Page 11 of 11



               c.   Cellphone-1 contains a roughly 67-second video
that was recorded on or about August 4, 2019 at approximately 4:43
p.m. (“Video-3”). Video-3 appears to have been recorded by JAMES,
who films himself sitting inside of a parked vehicle.       At one
point, JAMES shows the camera a key chain that appears to be same
as the key chain in Video-2. At another point, JAMES focuses the
camera on WILLIAMS, who is standing outside the vehicle.

               d.   On or about August 5, 2019, someone texted
Cellphone-1, “Text me the name of the car again.”  Cellphone-1
responded, “Porsche 911 . . . .”

          25. Based on reviewing and photographing the Stolen
Porsche after it was recovered, I learned that the Stolen Porsche’s
dashboard looks like the dashboard depicted in Video-1.

          26. Based on talking to the owner of the Stolen Porsche
(the “Owner”), I learned that the Stolen Porsche was purchased at
Manhattan Motorcars and that the Owner is a member of a country
club called “Fenway.”

          27. Based on talking to law enforcement officers, I
learned that TYREEK JAMES and OMARI WILLIAMS, the defendants, pled
guilty in state court for their participation in robbing the
Barbershop and the Cellphone Store.

          WHEREFORE, deponent prays that warrants be issued for
the arrests of TYREEK JAMES and OMARI WILLIAMS, the defendants,
and that they be arrested and imprisoned, or bailed, as the case
may be.

                                    /s/ sworn by telephonic means
                                  __________________________________
                                  Detective Angelo Tessitore
                                  ATF/NYPD Joint Robbery Task Force

Sworn to before me this
11th day of May, 2020


___________________________________
THE HONORABLE GABRIEL W. GORENSTEIN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   11
